420 S.W.2d 948 (1967)
Johnnie POTTER, Appellant,
v.
The STATE of Texas, Appellee.
No. 40800.
Court of Criminal Appeals of Texas.
November 22, 1967.
*949 No attorney on appeal for appellant.
Carol S. Vance, Dist. Atty., James C. Brough, Asst. Dist. Atty., Houston, and Leon B. Douglas, State's Atty., Austin, for the State.

OPINION
WOODLEY, Presiding Judge.
The appeal is from an order revoking probation granted in a conviction for possession of a narcotic drug, with punishment assessed at 5 years.
Sentence was pronounced May 20, 1964, and execution thereof was suspended.
One of the conditions of probation was that appellant commit no offense against the laws of this or any other state.
The motion for revocation of such probation alleged that appellant violated said condition in that on or about November 16, 1966, he committed the offense of shoplifting.
At the hearing on said motion, at which appellant was represented by counsel, it was stipulated and appellant confessed and also testified that he committed the offense of shoplifting as alleged.
Evidence was offered in appellant's behalf in the hope of obtaining a reduction of the sentence and, it being shown that the violation occurred more than two years after probation was granted, the trial judge ordered that the term assessed as punishment be reduced to three and a half years and ordered that appellant be confined in the Texas Department of Corrections for not less than two nor more than three and a half years.
No abuse of discretion on the part of the trial judge is shown.
The judgment is affirmed.